Citation Nr: 0723812	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-29 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.  He died in December 2001.  The appellant is the widow 
of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which denied the benefit sought on 
appeal.

The Board remanded this matter to the RO in December 2005.  
Also at that time, the Board instructed the RO to adjudicate 
the matter of whether a March 1971 rating decision was 
clearly and unmistakably erroneous (CUE).  The RO did this in 
March 2007, finding that there was not CUE in the March 1971 
decision.  The appellant did not thereafter express her 
disagreement with that decision.  


FINDING OF FACT

The veteran was not evaluated as totally disabled due to a 
service-connected disability or a combination of service-
connected disorders for ten continuous years immediately 
preceding death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.102, 
3.159, 20.1106 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in May 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in her possession, and provided adequate 
notice of how effective dates are assigned.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

Factual Background

The veteran was wounded in action in February 1969.  
Following his discharge a 100 percent convalescence rating 
was assigned from July 23, 1969.  See September 1969 RO 
rating decision.  Thereafter, an 80 percent combined rating 
was assigned from February 1, 1971, and by a rating decision 
dated in March 1971 the veteran was granted a total rating 
due to unemployability caused by service-connected 
disabilities, effective from February 1, 1971.  


In a statement received in October 1978 the veteran informed 
VA that he was working full time.  His  total rating due to 
unemployability caused by service-connected disabilities was 
thereafter terminated effective December 31, 1978.  See 
October 1978 rating decision.

A January 1995 rating decision notes a combined rating of 90 
percent from April 4, 1994.  

The veteran submitted a claim for total rating due to 
unemployability caused by service-connected disabilities on 
March 13, 1995.  Following a January 1996 RO hearing benefits 
were granted effective from March 13, 1995.  

The veteran died in December 2001.

Laws and Regulations

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation in 
the same manner as if the veteran's death were service-
connected, under certain specific conditions.  VA shall pay 
DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a 
veteran who dies not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
"entitled to receive" compensation for a service-connected 
disability rated totally disabling provided, in pertinent 
part, that the disability was continuously rated totally 
disabling for a period of at least 10 consecutive years 
immediately preceding death; or if the veteran would have 
been entitled to receive such compensation but for clear and 
unmistakable error in a prior final rating decision; or if 
the veteran was a former POW who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.


"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA, or had a total rating based upon individual 
unemployability, but was not actually receiving compensation 
for an enumerated reason.  See 38 C.F.R. §§ 3.22, 4.16.

Analysis

In this case, the veteran was rated totally disabled since 
March 13, 1995.  The veteran was not a POW nor was he rated 
totally disabled for a period of 10 years immediately prior 
to his death.

The appellant argued in June 2006 that since her husband 
worked instead of staying home like others, the ten year 
requirement should be waived.  The law, however, is clear.  
Given the fact that the veteran was not rated 100 percent 
disabled due to a service-connected disorder for 10 years 
prior to his death, and given that a total disability 
evaluation based on individual unemployability was not in 
effect for 10 years prior to his death, entitlement to DIC 
under 38 U.S.C.A. § 1318 must be denied as a matter of law.


ORDER

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


